DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 9,668,053 (patented 30 May 2017) (“Rivera”); US Patent 6,439,744 (patented 27 August 2002) (“Chanslor”); US Patent Application Publication 2013/0048802 (published 28 February 2013) (“Guran”); US Patent 6,135,623 (patented 24 October 2000) (“Lin”) and US Patent Application Publication 2009/0122564 (published 14 May 2009) (“Beadle”).
Claims 5–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rivera, Chanslor, Guran, Lin, Beadle and US Patent Application Publication 2004/0035987 (published 26 February 2004) (“Oddsen”).
Claim 1 is drawn to “a quick connect speaker assembly.” The assembly includes a speaker, a coupler and a stake whose body includes two end portions that define a channel. The coupler couples to the speaker and is slidably received in the channel at the first end portion of the stake’s body. The stake further includes an attachment feature on the first end portion to attach to the coupler and speaker to the stake.
The following table illustrates the correspondence between the claimed quick connect speaker assembly and the Rivera reference.
Claim 1
The Rivera Reference
“1. A quick connect speaker assembly comprising:
Rivera describes a landscape light fixture 1 that contains an LED and a speaker. Rivera at col. 1 l. 60 to col. 2 l. 25, col. 4 l. 59 to col. 5 l. 10.
“a speaker;
Rivera’s fixture 1 includes a speaker 30. Id. at col. 6 ll. 10–20, FIG.1A, 3.

Rivera’s fixture 1 includes bottom cover 110 that acts as a base for speaker 30. Id. at col. 5 l. 20 to col. 6 l. 20, FIGs.1–3. Cover 110 has a female connector 118 that corresponds to the claimed coupler. Id.
“a stake that is a single body
Rivera’s fixture 1 includes a stake that is not a single body. Rivera’s fixture 1 includes a stake that is formed by the combination of post 120 and stake 130, which has a spiked end 132. Id.
“having first and second end portions and defining a channel,
Post 120 includes first end 124 and second end 128. Id. Post 120 includes a channel within for routing an electrical conductor 140. Id.
“the first end portion comprising an attachment feature,
First end 124 includes a male end with threads for engaging with threaded, female connector 118. Id.
“and the channel extending along an entire interior longitudinal axis of the stake;
Rivera describes the channel of post 120 as extending along an entire interior longitudinal axis. Specifically, post 120 includes a channel that allows conductor 140 to enter the bottom of post 120 and exit the top of post 120 where the conductor enters bottom cover 110. See id. at FIGs.1C, 2.
“wherein the stake is configured to slidably receive the coupler in the channel at the first end portion and
Post 120 receives coupler 118 at male end 124. Id. The coupling between connector 118 and male end 124 is not achieved through sliding, but through threading. Id.
“the attachment feature is configured to attach the coupler and 
Id.
“wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second spaced apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position, and
Rivera’s coupler (a FIP-type coupler in the bottom of base 110) does not include the claimed first and second spaced apart portions that are respectively received in first and second spaced apart slots of post 120 and that extend to an outer surface of post 120. Id. at col. 5 l. 20 to col. 6 l. 20, FIG.2.
“wherein the channel is configured to receive at least one wire nut connecting conductor wires of the speaker to at least one system wire in the installed position.”
Rivera describes making an electrical connection between speaker 30 and low-voltage wire conductor 140 (i.e., a system wire) that enters into the post 120 and resides within the post’s interior channel travels upwards towards speaker 30. The reference does not address whether that connection uses a wire nut or speaker conductor wires.

Table 1
The foregoing table shows that the Rivera reference corresponds closely to the claimed quick connect speaker assembly. There are three differences. The first difference concerns the form of the stake. The claimed stake is a single body while Rivera’s stake is formed by two bodies. The second difference is the coupling between the coupler and the stake components. The claimed assembly uses a sliding coupling and the Rivera reference, on the other hand, uses a threaded coupling that omits the claimed first and second spaced apart raised portions and the claimed first and 
The first difference results from Rivera forming its stake from two cooperating parts, a post 120 and a stake 130, that are joined through a MIP/FIP connection 134/128. Rivera at col. 5 l. 20 to col. 6 l. 20, FIGs.1–3. One of ordinary skill in the art at the time of the invention would have reasonably recognized that Rivera’s stake structure is one known stake configuration and the claimed single body configuration is another known alternative stake structure. For example, the Chanslor reference, like the Rivera reference, describes a decorative ground fixture that is fixed to the ground with a spiked stake. Chanslor at Abs., cols.1, 2, FIGs1, 2, 14, 15. Chanslor, like Rivera, describes a first embodiment where the stake is made from two cooperating members, a first pole member 260 and a second stake member 221. Id. at cols.14–17, FIGs.14–18. Chanslor also describes an alternative configuration where the stake is formed as a single body 20 having a channel extending through the body’s entire longitudinal axis. Id. at cols. 6–8, FIGs.1–6. And like Rivera, both stake embodiments include a bottom, sharpened end to insert into the ground and a top end that couples to an electrical fixture, such as a light. Id. at FIGs.2, 15. Given these 
Concerning the second difference, those of ordinary skill would have known about both threaded couplings, as described by the Rivera reference, and sliding couplings from references like the Chanslor, the Guran and the Lin references. Chanslor depicts a stake 72 that secures an electronic device, like a lighting socket and bulb 84, in a simple sliding manner. Chanslor at col. 9 l. 47 to col. 11 l. 9, FIGs.10, 10A, 10B, 10C. More particularly, a clip 67 protruding from bulb 84 slides into a slot 78 at the top of stake 72. Id. Guran describes a connector with/without a stopper midway along its longitudinal axis. Guran at ¶¶ 35–41, FIGs.1, 2, 6. This allows the connector to quickly slide in and out of pole pieces 32 and 53 for connection and disconnection. Id. The attachment is secured through either set screws 33 or quick-release connections, depending on the use scenario. Id. Lin describes another type of connector, in particular a receptacle-type connector 20 that includes a first tubular portion 23 with inner threads 231 (i.e., a FIP connection) and a second tubular portion 24 with spaced apart slots 242. Lin at col. 2 ll. 36–58, Id. Spaced apart protrusions 152 on the post register with spaced apart slots 242, ensuring that connector 20 fits in the proper orientation with respect to post 10. Id. Rather than securing the fit with screws or a quick-release mechanism as in Guran, Lin fits a retaining ring 30 over receptacle 20 and the attachment portion of post 10. Id. at col. 3 ll. 9–56, FIG.3. Notably, Lin includes protrusions 152 on post projection 15 rather than on receptacle 20, which instead includes slots 242. Id. at FIG.1. This differs from the claimed invention that places protrusions on the coupler and slots in the receiving post.
Given the express prior art teachings of Chanslor, Guran and Lin, it would have been a simple matter to embody Rivera’s female and male connectors 118 and 124 in any known alternative way. See Rivera at col. 5 ll. 31–38. For example, following either Chanslor’s, Guran’s or Lin’s suggestions, one of ordinary skill would have obviously eliminated the need for screwing base 110 onto post 120 by using a coupler, such as the ones described by Chanslor, Guran and Lin, so base 110 may simply be slid onto post 120 and be secured with screws or some other quick-connect mechanism. Further, one of ordinary skill would have recognized that certain alternative features may be readily borrowed and combined like a puzzle in a preferred manner. One would have readily recognized that he may use Guran’s coupler design which does not include any type of cooperating protrusions and slots, or he would See MPEP § 2144.04(VI)(B) (describing the obviousness of simply duplicating parts.)
Turning to the third difference, the claimed use of a wing nut to connect fixture wires and service wires and the claimed storage of the wing nut in the spike’s channel would have also been readily apparent to one of ordinary skill in the art. The Beadle reference describes a spike 1000 for an outdoor lighting fixture. Beadle at ¶ 22, FIG.4. Spike 1000 includes a receptacle portion 1001 having three compartments 4001, 4002, 4003 configured to retain excess wire from the fixture and wire nuts 4012, 4013 used to connect system wire 1006 to the fixture’s wires, which enter receptacle 1001 through opening 4020. Id. This detailed description would have reasonably taught and suggested to one of ordinary skill in the art connecting Rivera’s system wire/conductor 140 to the lighting and speaker fixtures using wire nuts. It would have also reasonably taught and suggested storing the wire nuts in the channel defined by Rivera’s post 120. In order to avoid extra manufacturing costs associated with adding a special chamber to post 120, one of ordinary skill would have simply sized post 120 to include space large enough to store the nuts and conductors. See Chanslor at col. 2 ll. 
Claim 2 depends on claim 1 and further requires the following:
“wherein the channel is configured to receive the conductor wires of the speaker in the installed position.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light 10. See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Those circuits include amplifier 188 for driving speaker 30. Id. at col. 6 ll. 21–61, FIG.4. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin and Beadle references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the coupler comprises a push pin and the attachment feature comprises a hole defined in the stake body and configured to receive the push pin in the installed position.”
The obviousness rejection of claim 1, incorporated herein, shows that the Guran and Lin references teach and suggest adding a connector between Rivera’s female threads 118 and male threads 124. The connector would have a threaded side to couple with Rivera’s female threads 118 and a sliding side that would include protrusions that slide into Rivera’s post 120, registering with slots included in post 120. The rejection also includes findings showing that the Guran reference suggests securing the connection with either screws See Guran at ¶ 36, FIGs.6, 9; Lin at col. 2 ll. 36–58, FIG.1. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin and Beadle references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the first slot terminates at a first edge and the second slot terminates at a second edge, and
“wherein, with the coupler and the speaker attached to the stake in the installed position: a first gap is defined by the first slot between the first edge and the first raised portion; and a second gap is defined by the second slot between the second edge and the second raised portion.”
Claim 6 depends on claim 5 and further requires the following:
“wherein the first gap is configured to receive a first system wire therethrough and/or the second gap is configured to receive a second system wire therethrough.”
The Rivera reference similarly describes passing 12 V DC conductors 140 into a bottom portion of pole 120, routing the conductors through an interior channel of pole 120 to an outlet that opens into bottom cover 110 and connects with the circuits on PCB 90 contained in the body of landscape light 10. See Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. The Rivera reference, however, does not address the manner in which conductors 140 enter pole 120. Moreover, the obviousness rejection of claim 1, incorporated herein, shows that the Guran and Lin references teach and suggest adding a connector between Rivera’s female threads 118 and male threads 124. The connector would have a threaded side to couple with Rivera’s female threads 
The Guran reference suggests including a cutout 52 in a base 50 so cables passing along an interior channel of a support structure 1 would be able to exit from the underside of base 50. Guran at ¶ 35, FIG.1. This teaching is not directly applicable to Rivera’s stake support since the cables would have to pass through specially drilled holed in the ground. The Oddsen reference would have provided one of ordinary skill in the art workable alternatives. Oddsen suggests forming apertures at the joint between a support, like Rivera’s pole 120, and a connector, such as the connector suggested by Guran and Lin. See Oddsen at ¶¶ 25–27, FIGs.2–4. The Oddsen reference, in particular, describes forming slots 130 in a tubular connector 124 and extending the slots beyond the connection interface between connector 124 and a support that includes plate 108, base 116, boss 118 and bore 210. Id. This produces throughholes 132, or gaps as claimed, for the passage of a conductor 144. Id. This teaching would have reasonably suggested to one of ordinary skill in the art similarly forming slots in Rivera’s pole 120 to receive ridges in a connector and to extend the slots beyond the interface between pole 120 and the connector so conductor 140 running 
Claim 7 depends on claim 1 and further requires the following:
“wherein the body has an opening defined therein that is configured to receive a first system wire therethrough and/or a second system wire therethrough.”
The obviousness rejection of claims 5 and 6 shows the obviousness of forming an opening in the body of Rivera’s stake pole 120, such as by forming gaps at the interface between pole 120 and a connector. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 8 is drawn to “a system.” comprising:
“a plurality of quick connect speaker assemblies each comprising:
“a speaker;
“a coupler configured to be coupled to the speaker; and
“a stake that is a single body having first and second end portions and defining a channel,
“the first end portion comprising an attachment feature,
“and the channel extending along an entire interior longitudinal axis of the stake;

“wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position,
“wherein first and second spaced apart gaps are defined between the coupler and the stake in the installed position; and
“a plurality of system wires electrically connecting the plurality of speakers, wherein the channel of the stake is configured to receive at least one wire nut connecting conductor wires of the speaker to at least one system wire in the installed position,
“wherein, for each quick connect speaker assembly, one of the plurality of system wires extends through the first gap and another one of the plurality of system wires optionally extends through the second gap.”
This claim recites limitations that are similar to those of claims 1, 5 and 6, addressed above. Those rejections are incorporated herein and apply equally against this claim. This claim also introduces the concept of including a plurality of quick connect speaker assemblies and connecting them with system wires. The Rivera reference similarly describes a plurality of landscape lights 1—one acting as a master and the others as slaves—with the lights being connected together to a low-voltage power supply 160 with low-voltage wiring 140. Rivera at col. 2 ll. 13–25, col. 6 ll. 21–27, FIG.4. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 9 depends on claim 8 and further requires the following:
“each stake comprises an opening defined therein; and
“at least one of the plurality of system wires extends through the opening.”
Rivera’s stake pole 120 includes an opening at 124 that allows low-voltage wiring 140 to enter into bottom cover 110 and terminate at PCB 90. See Rivera at col. 6 ll. 21–27, FIGs.1C, 2, 4. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 10 is drawn to “a method.” comprising:
“providing a quick connect speaker assembly comprising:
“a speaker comprising a speaker body and a base;
“a coupler configured to be coupled to the speaker; and
“a stake that is a single body having first and second end portions and defining a channel, the first end portion comprising an attachment feature, and the channel extending along an entire interior longitudinal axis of the stake;
“wherein the stake is configured to slidably receive the coupler in the channel at the first end portion and the attachment feature is configured to attach the coupler and the speaker to the stake in an installed position;
“connecting the coupler to the base of the speaker;
“connecting at least one system wire to conductor wires of the speaker using at least one wire nut;
“driving the second end portion of the stake into the ground;
“positioning the conductor wires, the at least one system wire and the at least one wire nut in the channel of the stake, the channel of the stake being configured to receive the at least one wire nut 
“connecting the speaker to the stake by connecting the coupler to the stake to thereby form first and second spaced apart gaps between the coupler and the stake, wherein the coupler comprises first and second spaced apart raised portions and the stake comprises first and second spaced apart slots at the first end portion that are configured to respectively receive the first and second raised portions, the raised portions extending to an outer surface of the stake in the installed position; and
“either (i) routing the at least one system wire through the first gap and/or the second gap or (ii) routing the at least one system wire through an opening defined in the body of the stake.”
This claim recites a method for installing the quick connect speaker assembly recited in claims 1, 5 and 6, the rejections of which are incorporated herein. Rivera’s landscape light fixture 1, as modified by Chanslor, Guran, Lin, Beadle and Oddsen, would include a coupler that connects—for example, by threading—to the bottom cover 110, or base, that holds speaker body 30. Guran at ¶¶ 35–41, FIGs.1, 2, 6; Lin at col. 2 ll. 36–58, FIG.1. The other end of the coupler would include protrusions that slide into cooperating slots in Rivera’s stake pole 120. Lin at col. 2 ll. 36–58, FIG.1. The coupler and pole 120 would be secured by quick-release, spring-actuated buttons in pole 120 that would engage openings in the coupler. See Guran at ¶ 36, FIGs.6, 9. The ridges and slots would be dimensioned so that the coupler and pole 120 would form throughholes, or gaps, to allow the passage of low-voltage conductors 140 into pole 120 and out through a hole located in base 110. Oddsen at ¶¶ 25–27, FIGs.2–4. Conductor 140 would enter into post 120 through an opening in the bottom of the post. Rivera at FIG.1C. Wire nuts contained See Beadle at ¶ 22, FIG.4. Those service wires would be terminated on PCB 90 to provide power to the fixture’s circuitry (e.g., speaker 30). Rivera at col. 4 ll. 59–67, col. 6 ll. 21–27, FIGs.1C, 2, 4. Rivera’s stake portion 130, and in particular its lower spike end 132, would be driven into the ground. Rivera at col. 5 ll. 20–30. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin, Beadle and Oddsen references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein the stake defines a longitudinal axis, and wherein connecting the coupler to the stake comprises advancing the coupler into the stake in an axial direction and without rotating the coupler relative to the stake.”
The rejections of claims 1 and 10 show the obviousness of implementing Rivera’s landscape lighting fixture 1 with a coupler that threads into base 118 and slides into cooperating slots in stake pole 120. This would not require any rotation, but a simple insertion of the coupler into pole 120 along a longitudinal axis of pole 120. Guran at ¶¶ 35–41, FIGs.1, 2, 6; Lin at col. 2 ll. 36–58, FIG.1. For the foregoing reasons, the combination of the Rivera, Chanslor, Guran, Lin, Beadle and Oddsen references makes obvious all limitations of the claim.

Claims 1–3 and 5–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 6–8 (03 January 2022) includes comments pertaining to the rejections included in the Non-Final Rejection (04 October 2021). In particular, Applicant comments that the obviousness rejection of claims 1–11 lacks an articulated reasoning with some rational underpinning, and is merely conclusory. Applicant points to the Rivera reference and correctly notes that Rivera describes a post 120 and stake 130. Applicant also points to Chanslor and recognizes correctly that it includes an embodiment describing a stake member 220 with a sharpened end 221. Chanslor at cols. 14–17, FIGs.14–18. Additionally, Chanslor describes an alternative embodiment where the stake is formed as a single body 20. Id. at cols. 6–8, FIGs.1–6. The rejection is premised on Chanslor’s recognition that a stake may be suitably formed as either a two-piece embodiment, as described by the base Rivera reference, or as a single body embodiment, as claimed. This art recognized equivalence would have reasonably suggested modifying Rivera’s stake so that instead of being formed from two pieces, it would be formed as a single body stake. See MPEP § 2143(I)(B). For the foregoing reasons, Applicant has not persuasively demonstrated any error in the Office action, and all the rejections will be maintained.
Additional Citations
The following table lists additional references that are relevant to the subject matter claimed and described in the Specification.
Reference
Relevance
US 2008/0151545
Ground stake for electrical fixture. The stake is a singular body.
US 2017/0290324
Ground stake with quick release connection between stake and an upper member.
US 2009/0175046
Ground stake for electrical fixture. The stake is a singular body.
US 5,626,418
Stake with bayonet-style connection for lighting fixture.

Table 2
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/9/2022